Citation Nr: 0114036	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-06 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date for the assignment of 20 
percent for degenerative joint disease of the lumbosacral 
spine, prior to June 24, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from September 1979 to 
December 1982. 

By rating action of August 1983, service connection for a low 
back disability was granted and a 0 percent evaluation was 
assigned, effective from December 23, 1982.  By rating action 
of January 1999, the evaluation of the veteran's service 
connected back disability was increased to 10 percent 
effective from June 24, 1998.  By an August 1999 rating 
decision, the Roanoke, Virginia Regional Office (RO) 
increased the evaluation of the veteran's service connected 
degenerative joint disease of the lumbosacral spine to 20 
percent, effective from June 24, 1998.  In December 1999, the 
veteran indicated that she was disagreeing with the effective 
date assigned for the 20 percent rating.  A Statement of the 
Case as to the effective date of the 20 percent rating was 
issued in February 2000.  A substantive appeal was filed in 
March 2000 with no hearing requested.  

Additionally in this case, by rating action of March 2000, 
the evaluation of the veteran's service connected 
degenerative joint disease was increased to 40 percent, 
effective from December 6, 1999.  This matter will be 
discussed below.


REMAND

It is significant that a major change in the law was 
effectuated during the pendency of this appeal, when on 
November 9, 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, redefined and expanded the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, 
additional development is required with regard to the duty to 
assist.  Specifically, the veteran has alleged treatment at 
Hampton, Virginia VA Medical Center for her back since July 
1998.  Records from this facility do not go back to this 
date, although the RO requested same.  It is unclear whether 
records from this date do not exist; and, if so, the medical 
facility should so indicate for the record.  In addition, in 
a claims form dated in May 1998, the veteran reported 
treatment at North General Joint Disease Hospital and at the 
orthopedic clinic of Baley Seton Hospital.  The dates of 
treatment were not specified.  If treatment was obtained from 
either facility between June 1997 and June 1998, these 
records might be relevant to the veteran's claim.  It thus 
would be potentially prejudicial to the veteran were the 
Board to proceed to issue a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

It is further noted that in the Informal Brief, the veteran's 
representative appears to be filing a Notice of Disagreement 
as to the effective date assigned for the granting of a 40 
percent evaluation for the service connected degenerative 
joint disease of the lumbosacral spine in the March 2000 
rating action.  In that rating action, an increased 
evaluation of 40 percent was assigned with an effective date 
of December 6, 1999.  Therefore, as the filing of a notice of 
disagreement puts a claim in appellate status, the claim of 
entitlement to an effective date for the assignment of 40 
percent rating for degenerative joint disease of the 
lumbosacral spine, prior to December 6, 1999, must be 
considered in connection with the current appeal.

Finally, in the veteran's substantive appeal, she may be 
raising a claim of clear and unmistakable error in the 
original rating action which assigned a noncompensable rating 
for her low back disability after granting service 
connection.  In this regard, she argues that upon her 
discharge from service, she should have been referred to the 
DAV to start her "disability claim at time of discharge."  
She further writes that she "was not afforded the 
information or opportunity."  In addition, she notes that 
she did check into the Bronx VAMC to continue her treatment.  
This matter should be clarified with the veteran and her 
representative and appropriate action should be taken 
following their response.

Accordingly, this case is REMANDED for the following:

1.  Inquiry should be made of the veteran 
as to whether she is alleging clear and 
unmistakable error in the RO decision of 
August 1983 which assigned a 
noncompensable rating for her service 
connected low back disability.  When doing 
so, the requirements of pleading such a 
claim should be set forth for the veteran.  
In the event that the veteran clarifies 
that she wishes to pursue such a claim, 
the RO should adjudicate this matter in 
accordance with all governing laws and 
regulations.  The veteran and her 
representative are notified of the need to 
submit a substantive appeal to any 
Supplemental Statement of the Case which 
may be issued if the Board is to have 
jurisdiction to dispose of this issue.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

3.  Inquiry should be made of the veteran 
as to the names and addresses of all 
medical providers from whom she sought 
treatment for her low back condition 
since June 24, 1997.  Thereafter, all 
indicated records should be obtained.  
The records requested should include 
those from the VAMC, Hampton, the North 
General Joint Disease Hospital in NY and 
the Bayley Seton Hospital in Staten 
Island.  If records from June 24, 1997 to 
June 24, 1998 do not exist at the VAMC 
Hampton, this should be indicated in the 
record.  Also, records of treatment for 
the back at the VAMC, Bronx since service 
should be obtained.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran, she and 
her representative should be furnished a 
Supplemental Statement of the Case.  The 
SSOC must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The 
veteran and her representative should then 
be afforded an opportunity to respond.

5.  As to the claim for an effective date 
for a 40 percent evaluation for 
degenerative joint disease of the 
lumbosacral spine prior to December 6, 
1999, the RO should again review the 
record and appropriate development should 
be ordered, including under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  If any 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be furnished a Statement of the Case and 
given the opportunity to file a 
substantive appeal with regard to these 
issues.  The veteran and her 
representative are hereby notified of the 
need to file a substantive appeal with 
regard to this issue if the Board is to 
have jurisdiction to consider this matter.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


